       Case 3:21-cv-00464-WHO Document 19 Filed 05/13/21 Page 1 of 1



 1

 2                                   UNITED STATES DISTRICT COURT
 3                              NORTHERN DISTRICT OF CALIFORNIA
 4                                      SAN FRANCISCO DIVISION
 5

 6   SOCIAL POSITIONING INPUT SYSTEMS,                     Case No. 3:21-cv-00464-WHO
     LLC,
 7                                                         District Judge William H. Orrick
                        Plaintiff,
 8                                                         [PROPOSED] ORDER GRANTING PARTICLE
            v.                                             INDUSTRIES’ MOTION TO DISMISS FOR
 9                                                         FAILURE TO STATE A CLAIM UNDER RULE
     PARTICLE INDUSTRIES, INC.,                            12(B)(6)
10
                        Defendant.
11

12

13          The Court, having considered Defendant Particle Industries, Inc.’s Motion to Dismiss for

14   Failure to State a Claim under Fed. R. Civ. P. 12(b)(6) (the “Motion”), having considered the papers

15   filed in support of and in opposition thereto, and having considered all arguments made by counsel,

16   hereby finds that the Motion should be granted.

17          IT IS HEREBY ORDERED that the Motion is GRANTED. The claims of U.S. Patent

18   No. 9,261,365 are invalid under 35 U.S.C. § 101. Count I of Plaintiff’s Complaint is DISMISSED

19   with prejudice.

20

21

22   Dated: ______________

23                                                     HON. WILLIAM H. ORRICK
                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28

     PROPOSED ORDER GRANTING PARTICLE
     INDUSTRIES’ MOTION TO DISMISS                     1                         NO. 3:21-CV-00464-WHO
